389 Mich. 153 (1973)
206 N.W.2d 729
STATE BAR GRIEVANCE ADMINISTRATOR
v.
ALBERT
No. 8 March Term 1973, Docket No. 54,221.
Supreme Court of Michigan.
Submitted March 7, 1973.
Order entered March 22, 1973.
Louis Rosenzweig, for the State Bar Grievance Administrator.
Theodore G. Albert, in propria persona, and William J. McBrearty, for respondent.
ORDER.
On order of the Court the following order is entered in this cause:
Respondent appeals a decision of the State Bar Grievance Board suspending him from the practice of law for one year and assessing costs of $1,388.13. The Grievance Board affirmed the decision of the hearing panel which found that the allegations contained in five separate complaints had been proven by a preponderance of the evidence.
Four hearings were held and on three of the four hearing dates respondent requested adjournments. None was granted, including a request by substitute counsel retained by respondent shortly before the last scheduled hearing date of December *154 8, 1971. It appears that one of the formal complaints, No 29259A, concerning charges of misconduct brought by Mrs. Susie Reynolds, was served on respondent during the course of the hearing on August 17, 1971, the hearing immediately preceding the December 8, 1971 hearing.
Upon examining the briefs and the record and after hearing counsel for the parties, the Court is left with the impression that there may have been a failure to provide respondent with an adequate opportunity to defend the charges against him. Accordingly, so as to avoid any actual or apparent deprivation of respondent's right to be heard, we remand this case to the Grievance Board with the request that it cause a hearing panel to conduct a further hearing at which respondent, any witneses he wishes to subpoena, and any rebuttal witnesses which the administrator wishes to call may all be heard, following which a transcript of those proceedings, together with any additional findings and recommendations that the panel may wish to make on the entire record (already and then made) shall be forwarded to the Grievance Board and copies furnished to the parties, and the Grievance Board shall provide respondent and his counsel with an opportunity to be heard thereon, following which the Grievance Board shall forward its final determination and the whole record to this Court and serve copies of its determination on the parties. This Court requests that all the foregoing be completed within 90 days.
Within 30 days following service of such final determination of the Grievance Board each of the parties may file with this Court an additional brief and appendix, which shall be filed concurrently within that time and not seriatim. Upon expiration of that period of time the case shall be deemed submitted without further oral argument.